On a former day of the term the judgment herein was reversed and remanded on matters growing out of errors in the charge; also the failure of the court to grant the motion for new trial on account of jurors Lusk and Lewis not being qualified to sit in the case. It is not the purpose of this opinion on rehearing to go into a discussion of the charges and the errors growing out of those phases of the record. We are of opinion the case was properly reversed in reference to those matters.
With reference to the two jurors, the record before us showed without controversy that the two jurors were not competent, and the showing made by defendant under the record before us was not controverted. We, therefore, held that under the showing made by the defendant the jurors ought not to have been permitted to sit in the case; that they had shown themselves thoroughly partial, having expressed opinions entirely contrary to their fairness as jurors.
The State has filed a motion for rehearing showing, in effect, that there was a contest in the trial court with reference to the two jurors mentioned, and that evidence was introduced by the State controverting the testimony introduced by the defendant, thereby forming the issue. The testimony sent up and appended to the motion for rehearing by the State is in direct conflict with the testimony introduced by the defendant, and had that testimony been before this court on appeal it *Page 57 
is not probable at all, so far as that question is concerned, the case would have been reversed. The showing made by the State now is the typewritten statement from the stenographic report of the evidence takes on the contest showing that the two jurors were not guilty of the conduct and use of the language imputed to them. The trial court had this evidence before him when he passed upon the motion, but it was not sent up in the transcript which was before this court, and in fact it seems not to have been filed in the trial court. Had the evidence taken by the State contesting the motion below been sent up so as to be considered by this court, that question may have been decided differently and doubtless would have been. As the matter is presented this court cannot consider this evidence, because not filed in the court below during the term; in fact was not there filed. Without further comment on this phase of the motion, we are of opinion that the State's request to recall mandate and affirm the judgment can not be granted.
The request to recall the mandate is refused and the State's motion for rehearing is overruled.
Overruled.